Upon judicial review of a determination rendered by an administrative body following a hearing, this Court’s function is limited to consideration of whether the determination is supported by substantial evidence (see Matter of Lahey v Kelly, 71 NY2d 135, 140 [1987]; Matter of Alegre Deli v New York State Liq. Auth., 298 AD2d 581, 582 [2002]). The term “substantial evidence” has been held to be a “minimal standard” (Matter of FMC Corp. [Peroxygen Chems. Div.] v Unmack, 92 NY2d 179, 188 [1998]; Matter of Café La China Corp. v New York State Liq. Auth., 43 AD3d 280 [2007]). Hearsay evidence is admissible in administrative proceedings, and may, if sufficiently relevant and probative, constitute substantial evidence (see People ex rel. Vega v Smith, 66 NY2d 130, 139 [1985]; Matter of Abdelrahman *655v New York State Liq. Auth., 209 AD2d 405, 406 [1994]). Moreover, under appropriate circumstances, hearsay evidence may form the sole basis for an agency’s ultimate determination (see Matter of Gray v Adduci, 73 NY2d 741, 742-743 [1988]; Matter of Ridge, Inc. v New York State Liq. Auth., 257 AD2d 625, 626 [1999]; Matter of A. J. & Taylor Rest, v New York State Liq. Auth., 214 AD2d 727 [1995]).
The determination of the respondent New York State Liquor Authority sustaining charges that the petitioner violated Alcoholic Beverage Control Law § 65 (1), which prohibits the sale of alcoholic beverages to persons under the age of 21, is supported by substantial evidence (see Matter of294 Grand Ave. Grocery Corp. v New York State Liq. Auth., 12 AD3d 521 [2004]; Matter of Oneonta Water St. v New York State Liq. Auth., 279 AD2d 849, 850 [2001]; Matter of Sue’s Rendezvous of Westchester v New York State Liq. Auth., 177 AD2d 273; cf. Matter of Vitagliano v State of N.Y. Liq. Auth., 174 AD2d 624 [1991]).
Additionally, the penalty imposed is not so disproportionate to the offense as to be shocking to one’s sense of fairness (see Matter of Cantina El Bukis Corp. v New York State Liq. Auth., 46 AD3d 557, 558 [2007]; Matter of Oneonta Water St. v New York State Liq. Auth., 279 AD2d at 851; Matter of Ira Wyman, Inc. v New York State Liq. Auth., 170 AD2d 991 [1991]). Rivera, J.P., Skelos, Santucci and Leventhal, JJ., concur.